 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,         )   Case No. CV 14-2131-WDK (AS)
                                       )
12                  Plaintiff,         )   ORDER ACCEPTING FINDINGS,
                                       )
13             v.                      )   CONCLUSIONS AND RECOMMENDATIONS
                                       )
14   WAYMAN G. WASHINGTON,             )   OF UNITED STATES MAGISTRATE
                                       )
15                                     )   JUDGE
                    Defendant.         )
16                                     )
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   application for claim of exemption filed by Judgment Debtor, Wayman G.
20   Washington (“Washington”), following the execution of a bank levy on
21   his account at the California Credit Union, all of the records herein,
22   and the Report and Recommendation of United States Magistrate Judge, to
23   which no objections were filed.    Accordingly, the Court accepts the
24   findings, conclusions and   recommendations of the Magistrate Judge.
25   Washington’s claim of exemption with respect to the bank levy is
26   DENIED.
27
28
 1        IT IS ORDERED THAT the U.S. Marshall shall release to Judgment
 2   Creditor, the United States of America, the levied funds being held
 3   pursuant to the bank levy since the issuance of the Writ of Execution
 4   on August 4, 2019.
 5
 6        Payment(s)   shall   be   made   by   sending   cashier’s   or   corporate
 7   check(s) or money order(s), made payable to the “Clerk, United States
 8   District Court” to the following address: Clerk’s Office, United States
 9   District Court, 255 East Temple Street, Room 1178, Los Angeles,
10   California 90012-4708, Attention: Fiscal Section.          All check(s) and
11   money order(s) must include the following case name and number: United
12   States v. Wayman G. Washington, CV 14-02131-WDK.
13
14        IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
15   Judgment Debtor Wayman G. Washington at his current address of record.
16
17
18
19        DATED: March 12, 2020 .
20
21
22
                                            WILLIAM D. KELLER
23                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28
